Case: 12-12564     Date Filed: 02/19/2013    Page: 1 of 3

                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-12564
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 4:11-cr-00022-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

CHARLIE STEPHENS,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                          ________________________

                                (February 19, 2013)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Charlie Stephens appeals following his conviction and 33-month guideline

sentence for extortion by a public official, in violation of 18 U.S.C. § 1951.
               Case: 12-12564     Date Filed: 02/19/2013    Page: 2 of 3

Stephens was a sheriff’s deputy in Talbot County, Georgia, when he arranged with

a government informant to seize and share $8,000 in drug money that the

informant told Stephens he would be transporting. Following completion of the

plan, government agents arrested Stephens and he pled guilty in open court.

According to his presentence investigation report (“PSI”), Stephens had a guideline

imprisonment range of 30 to 37 months and a financial net worth in excess of

$100,000. He was also 77 years old at the time, with a history of various health

problems. The district court judge ultimately sentenced Stephens to 33 months of

imprisonment, and granted the government’s request for $4,400 in restitution,

consistent with amounts the government proved at sentencing he took from the

government source.

      On appeal, Stephens argues that his term of imprisonment and restitution

amount are procedurally unreasonable because the district court failed to consider

his age, health, and inability to pay restitution and that his sentence is substantively

unreasonable because the district court improperly weighed the sentencing factors.

However, we find the sentence here free of procedural error. The district court

explicitly considered the § 3553 factors, the guidelines, and the PSI, which

reflected Stephens’s health conditions, advanced age, and financial condition. The

district court also referenced the parties’ arguments, and discarded age and health

as a reason for a downward variance or departure, noting that Stephens’s age and


                                           2
              Case: 12-12564      Date Filed: 02/19/2013   Page: 3 of 3

health did not act to prevent his crime. The court explicitly acknowledged that it

had considered the defendant’s arguments and the factors set forth in § 3553(a).

      The district court also did not err, for the reasons advanced on appeal, in its

restitution order. The district court need not make explicit findings as to ability to

pay when Stephens’s financial condition was detailed thoroughly in the PSI. In

addition, his net worth of over $100,000 makes clear that he has the ability to

satisfy a $4,400 restitution order. Accordingly, the sentence was procedurally

reasonable.

      The sentence was also substantively reasonable. The district court gave

Stephens a guideline range sentence, which we ordinarily expect to be reasonable.

Other than asking us to reweigh the sentencing factors, Stephens has not

demonstrated, as is his burden, how the district court’s sentence was outside of the

range of reasonable sentences dictated by the facts of the case. Rather, a sentence

of less than three years of imprisonment for a police officer found responsible at

sentencing, and unchallenged on appeal, for two instances of extortion by a public

officer, is well within the range of reasonable sentences. The district court heard

and specifically addressed the § 3553 factors raised by defense counsel.

      AFFIRMED.




                                           3